COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  IN THE INTEREST OF                                  §
  B.R.F,                                              §             No. 08-21-00110-CV
  A CHILD.                                            §               Appeal from the

                                                      §             109th District Court

                                                      §          of Winkler County, Texas

                                                      §             (TC# DC20-17,846)

                                                      §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant has not complied with multiple

directives for information from the Clerk's Office, we dismiss this appeal for want of prosecution.

       Father C.J.H., pro se, appealed an order granting Mother C.M.F.’s private petition to

terminate Father’s parental rights to Child B.R.F. on June 17, 2021. Since filing his notice of

appeal, Father has failed to: (1) pay the $205 filing fee to this Court or otherwise show he is exempt

from paying costs; (2) comply with the Court’s request for a reasonable explanation for why his

notice of appeal was late but within the 15-day grace period as required under Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997); (3) make payment arrangements with the district clerk for the

                                                  1
clerk’s record; and (4) failed to make payment arrangements with the court reporter for the

reporter’s records.

       The Clerk of the Court has sent multiple letters asking Father to correct each of these

matters, informing Father that failure to correct these matters could result in dismissal without

further notice. As of this date, we have not received any response to the Clerk’s correspondence.

       This Court has the ability to dismiss a case for want of prosecution, or to dismiss a case

because the appellant has failed to comply with a requirement of these rules, a court order, or a

notice from the clerk requiring a response or other action within a specific time. See TEX. R. APP.

P. 42.3(b), (c). Because Father has failed to take any action to prosecute this appeal or respond to

directives from the Clerk of the Court, we dismiss this case for want of prosecution.



                                              GINA M. PALAFOX, Justice
July 30, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2